                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CLARENCE OTWORTH,                                )
                            Plaintiff,           )
                                                 )      No. 1:19-cv-55
-v-                                              )
                                                 )      Honorable Paul L. Maloney
FIFTH THIRD BANK, et al.,                        )
                            Defendants.          )
                                                 )

                                         JUDGMENT

       On February 26, 2020, this Court adopted a report and recommendation effectively

resolving all pending claims brought in this lawsuit. The Court has now addressed all of the

other motions.    As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: April 9, 2020                                         /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
